IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,            : No. 691 EAL 2015
BY KATHLEEN G. KANE, ATTORNEY            :
GENERAL,                                 :
                                         : Petition for Allowance of Appeal from
                 Petitioner              : the Order of the Commonwealth Court
                                         :
                                         :
           v.                            :
                                         :
                                         :
PHILIP MORRIS, INC.; RJ REYNOLDS         :
TOBACCO COMPANY; BROWN &                 :
WILLIAMSON TOBACCO                       :
CORPORATION; B.A.T. INDUSTRIES,          :
PLC; THE AMERICAN TOBACCO                :
COMPANY, INC.; C/O BROWN &               :
WILLIAMSON TOBACCO                       :
CORPORATION; LORILLARD TOBACCO           :
COMPANY; LIGGETT GROUP, INC.;            :
UNITED STATES TOBACCO COMPANY;           :
THE TOBACCO INSTITUTE, INC.; THE         :
COUNCIL FOR TOBACCO RESEARCH             :
U.S.A., INC.; SMOKELESS TOBACCO          :
COUNCIL, INC., AND HILL &                :
KNOWLTON, INC.,                          :
                                         :
                 Respondents             :


                                    ORDER



PER CURIAM

     AND NOW, this 16th day of March, 2016, the Petition for Allowance of Appeal is

DENIED.